April 25, 2013




                                 JUDGMENT

                 The Fourteenth Court of Appeals
      HARRIS COUNTY– HOUSTON SPORTS AUTHORITY, Appellant

NO. 14-12-00380-CV                          V.

                        FERNANDO CHILEL, Appellee
                     ________________________________

      This cause, an appeal from the interlocutory order in favor of appellee,
FERNANDO CHILEL, signed, April 12, 2012, was heard on the transcript of the
record. We have inspected the record and find no error in the interlocutory order.
We order the interlocutory order of the court below AFFIRMED.

    We order appellant, HARRIS COUNTY – HOUSTON SPORTS
AUTHORITY, to pay all costs incurred in this appeal.

      We further order this decision certified below for observance.